DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 21 March 2022 was filed before the mailing date of the first action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is hereby considered.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-4 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 3, 2, and 4, respectively, of prior U.S. Patent No. 11,346,250 (hereafter referred to as Pommier). This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Pommier. Although the claims at issue are not identical, they are not patentably distinct from each other because Pommier claim 1 does not require “A turbine engine comprising the part according to claim 1”. However, it would have been obvious to one having ordinary skill in the art to use the “turbine engine part of claim 1” in a “A turbine engine” since it is designed for this particular environment of use.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (i.e., Applicant’s disclosure - hereafter referred to as APA) in view of Durkin (US 2,896,906) and Johnson (US 3,286,461).

In reference to claim 1
APA discloses:
A turbine engine part (see Figures 1-3) made according to a manufacturing method comprising (note: the instant claim is deemed to be a product-by-process claim - per MPEP 2113, only the structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art; accordingly, the process steps of “rough casted”, “after the assembling”, “machining a cavity”, “machining the first face”, “after the providing” are not given patentable weight above the structure that results therefrom):
providing a rough casted, solid attachment element (i.e., mouth 2) and an outer shroud (i.e., shroud 3), the solid attachment element comprising a first face (21) and a second face (i.e., the face/surface of mouth 2 that engages with shroud 3) opposite to the first face, the first face configured for attachment of a conduit (i.e., outlet tube 4) thereto, and the outer shroud having an orifice (see Figure 3) formed therein;
after the assembling of the solid attachment element to the outer shroud, machining a cavity (25) in the solid attachment element such that the cavity is centered (see pg.3:ll.5-6 and Figure 3) with the orifice of the outer shroud, the cavity being a through-cavity extending from the first face to the second face of the solid attachment element; and
after the machining the cavity, machining the first face of the solid attachment element to form an attachment area (i.e., the area corresponding with first face 21) for attaching the conduit to the solid attachment element such that the attachment area is centered (see the combination of pg.3:ll.1-4, pg.3:ll.5-6, and Figure 3) with the orifice of the outer shroud.

APA does not disclose:
	the solid attachment element is a plate;
after the providing of the rough casted, solid attachment plate and the outer shroud, welding the second face of the solid attachment plate on the outer shroud such that the orifice of the outer shroud is covered by the second face of the solid attachment plate, and such that a radially outer surface of the outer shroud is in contact with the second face of the solid attachment plate.

	Durkin discloses:
a turbine part comprising a shroud (2 & 8) and a conduit (11) attached thereto via a flat plate (see annotated Figure 1 below).

    PNG
    media_image1.png
    187
    426
    media_image1.png
    Greyscale


It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the turbine engine part of APA to include making the solid attachment element (i.e., mouth 2) as a flat plate, as disclosed by Durkin, for the purpose of simplifying manufacture thereof.

Johnson discloses:
	a gas turbine engine case (see Figure 3) comprising an attachment plate (72) attached to a shroud element (i.e., cylinder 67) for establishing fluid communication from a nozzle (70) through a hole (i.e., the hole in cylinder 67 shown as aligned with hole 74) formed through the shroud element, wherein the attachment plate (72) is welded (see col.2:ll.55-59) to the shroud element (67).

Furthermore, as discussed in MPEP 2144, if the facts in a prior legal decision are sufficiently similar to those in an application under examination, the examiner may use the rationale used by the court. Examples directed to various common practices which the court has held normally require only ordinary skill in the art and hence are considered routine expedients are discussed in MPEP 2144.04, one being the act of making pieces separable.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the turbine engine part of APA to include forming the identified “solid attachment plate” as separate / distinct from the identified “outer shroud” for the purpose of permitting independent repair / replacement thereof and to weld the identified “solid attachment plate” to the identified “outer shroud”, as analogously disclosed by Johnson, for the purpose of ensuring a secure connection therebetween.

APA in view of Durkin and Johnson therefore addresses:
after the providing of the rough casted, solid attachment, plate (APA - 2, as modified by Durkin) and the outer shroud (APA - 3), welding (i.e., providing a weld joint, as in Johnson) the second face (i.e., the radially inward face/surface of the “solid attachment plate” resulting from the modification over Durkin) of the solid attachment plate on the outer shroud such that the orifice (APA) of the outer shroud is covered by the solid attachment plate, and such that a radially outer surface of the outer shroud is in contact with the second face of the solid attachment plate.

In reference to claim 2 
APA in view of Durkin and Johnson addresses:
The part according to claim 1, wherein the first face (APA - 21) of the solid attachment plate (APA - 2, as modified by Durkin) comprises attachment lugs (26 - APA Figure 2), so as to be able to attach the solid attachment plate to the conduit (APA - 4) through pin bushings (note: both APA lugs 26 and outlet tube 4 are shown in APA Figure 2 as having corresponding openings that would “be able to” (i.e., capable of) receive “pin bushings”).

In reference to claim 3 
APA in view of Durkin and Johnson addresses:
The part according to claim 1, wherein the turbine engine part (APA - 1) is a turbine rear frame, the conduit (APA - 4) is an outlet tube of a transient exhaust valve (see APA pg.2:ll.24-25), and the solid attachment plate (APA - 2, as modified by Durkin) is attached to the outlet tube so that an air flow leaving the transient exhaust valve crosses the solid attachment plate by passing through the cavity (APA - 25).

In reference to claim 5 
APA in view of Durkin and Johnson addresses:
A turbine engine (see APA pg.2:ln.20) comprising the part according to claim 1.

	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over APA in view of Durkin, Johnson, Charon et al. (US 6,782,702 - hereafter referred to as Charon; see IDS submission), and Ruppert et al. (US 8,888,427 - hereafter referred to as Ruppert; see IDS submission).

In reference to claim 4
APA in view of Durkin and Johnson addresses:
The part according to claim 2.

APA in view of Durkin and Johnson does not address:
the lugs are six in quantity and each attachment lug being attached to the conduit through pin bushings.

Charon discloses:
	an attachment plate comprising at least six attachment lugs (see Figure 3) with holes.

Furthermore, as discussed in MPEP 2144, if the facts in a prior legal decision are sufficiently similar to those in an application under examination, the examiner may use the rationale used by the court. Examples directed to various common practices which the court has held normally require only ordinary skill in the art and hence are considered routine expedients are discussed in MPEP 2144.04, one being the act of duplicating parts.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the part of APA in view of Durkin and Johnson to include at least six lugs with holes, as disclosed by Charon, for the purpose of providing increased securement.

Ruppert discloses:
an assembly of parts (9,21) that includes alignment bushings (31) received within (see col.4:ll.27-29) corresponding holes (27,33) in the parts.

APA further discloses holes (27) in the lugs (26) that correspond (see Figure 2) with holes in the conduit 4.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the part of APA in view of Durkin, Johnson, and Charon to attach the lugs to conduit by use of alignment bushings, as disclosed by Ruppert, for the purpose of promoting ease of assembly.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RYAN LEGENDRE whose telephone number is (571)270-3364. The examiner can normally be reached on M-F: 9-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg, can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER R LEGENDRE/Primary Examiner, Art Unit 3745